Title: To Thomas Jefferson from Caesar Augustus Rodney, 10 July 1822
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        Honored, Revered & Dear Sir,
                        
                            Wilmington
                            July 10th 1822.
                    It is with deep regret I have observed a malevolent attempt, to disturb the repose of your old age, by obtruding on the tranquility of your retirement, with an attack as unfounded & untrue, as it is unjust & ungenerous. Such is the full Hydra of party, that all its heads cannot be rendered inoffensive, tho’ they may be harm less. In this instance (as in all others) you have obtained a complete triumph over the calumniator, who subscribes himself A native Virginian.  With the exception of two newspapers printed out of this State, & a contemptive once published here, said to be owned by one of a family indebted to your liberality, for the continuance of his father in the office of Collector, all the papers of the U. States, have with one voice espoused your cause. A just tribute paid to  of worth & virtue.There is one point of view, however, in which I have not yet seen the subject placed, & which appears to me in a legal or mercantile light, to be conclusive to shew, that no money could have been received by you, for the Bill drawn in favor of Le Grand, at Paris. He was not at Cowes to give the money to you for the draft, nor would you have received it from any third person, for the Bill was payable to Le Grand, & not to any other individual. If you had been promised the money for it, you must have made it payable to the person from whom you received the cash, & who in the ordinary course of business would have been paid by the bill in his favor, when he got the money for the business. But the simple fact, that it was drawn in favor of an absent man, who was not present to give you the cash for it, not merely negatives the idea that any money was received by you at the time,  the Bill was drawn; but proves conclusively, that none could have been received, from the very nature of the transaction.I was about to notice this  in our Republican paper; but I considered the slander as amply reputed & put at rest already. Please to remember me particularly to Mr & Mrs Randolph, & to believe me with every sentiment of respect affection & gratitude,Yours Most Sincerely & truly
                        
                    C. A. Rodney